Allow me to begin 
by conveying my vigorous condemnation of the 
recent terrorist attacks in Kenya, Pakistan and Iraq, 
which killed scores of innocent people. On behalf of 
the Government of Timor-Leste, I extend our deepest 
condolences to the bereaved families in connection 
with the senseless loss of their loved ones. Terrorism is 
contrary to every civilized value we hold dear and for 
which we have fought. It must be condemned in all its 
manifestations, regardless of its motives.

This is the first time that I am addressing this 
Assembly of representatives of the international 
community as a whole. I take this occasion to once 
again thank the United Nations for its contribution to 
the realization of the right of the people of Timor-Leste 
to decide on our own future. Timor-Leste’s experience 
shows the great value of the United Nations and the 
importance of negotiated solutions, dialogue and 
diplomacy to international disputes.

This is the first year without a United Nations 
mission in the country since the restoration of Timor-
Leste’s independence 11 years ago. Our partnership 
with the United Nations throughout the last decade 
achieved remarkable successes. The Timorese people’s 
yearning for stability and peace was decisive for the 
new circumstances, which allowed the Security Council 
to remove Timor-Leste from its agenda.

The results obtained are shared jointly by the 
international community, through their solidarity and 
pioneering efforts in the nation-building processes 
made in Timor-Leste, and by the Timorese people, 
through their maturity and firm determination to live 
in peace, which has been repeatedly expressed in free 
elections with a high voter turnout.

I thank Secretary-General Ban Ki-moon for 
the attention given to my country, which was again 
underlined by his visit to Timor-Leste one year ago, 
which greatly honoured us.

The Timorese people now hold in their own hands 
full responsibility for building their future. The country 
is facing the challenges with high hopes and optimism.

One such challenge is to focus national development 
efforts on diversifying the economy, reducing our 
dependency on oil and promoting inclusive development 
for all Timorese people. Another is to consolidate our 
national institutions, strengthening their technical 
capacities and ensuring the participation of the younger 
generation in managing the country.

The older generations have incumbency and have 
the duty to pass on to young people the wealth of values 
developed during the liberation struggle, such as 
respect for human dignity and dedication and service to 
the country. Those values are as necessary to building 
an equitable society and a unified country today as they 
were in the past to solidifying the unity of purpose of 
the nation. The development of the country must not 
exclude any Timorese.

The relations between Timor-Leste and the United 
Nations will continue to strengthen and will increasingly 
focus on assistance in the area of human, social and 
economic development efforts and the strengthening of 
institutions.

The international integration of the country 
continues to evolve at a good pace, guided by the goal of 
contributing to a peaceful and stable international system 
capable of promoting social and human opportunities 
for all peoples. We are participating actively in the 
development of new forms of dialogue among fragile 
States by establishing the Group of Seven Plus (g7+). 
That group, over which Timor-Leste currently has the 
honour of presiding, comprises 18 countries committed 
to promoting a new model of engagement between 
fragile States and other international stakeholders. The 
New Deal for Engagement in Fragile States, promoted 
by the g7+, has been well received by the United Nations, 
development partners and international organizations. 
The initiatives of the g7+ and the dynamic relationship 
of the group with development partners contributes 



to the establishment of more innovative and effective 
international relations and cooperation.

The latest report on the Millennium Development 
Goals (MDGs) states that most countries will not 
achieve all the MDGs, and that is particularly true 
in the case of fragile and conflict-affected States. 
The international community as a whole must draw 
lessons from that as we plan for the future. Many of 
the world’s poorest have been left behind, including 
around 1.5 billion people across the globe who live in 
areas affected by fragility and conflict. That is why the 
g7+ countries came together with the following vital 
message: without peace there can be no development 
and without development there can be no peace. And 
to add a further dimension to that, there can be neither 
peace nor development without inclusive and responsive 
State institutions that are capable of being responsive 
and attending to people’s needs.

At the regional level, we have established friendly 
relations with neighbouring countries in South-East 
Asia and the Pacific, in particular with Australia 
and Indonesia, our closest neighbours, with whom 
we maintain intense cooperation. The process of 
reconciliation between Timor-Leste and Indonesia 
and the excellent relations that our two countries have 
developed represent a model whose lessons are useful 
and relevant beyond our borders and outside our region.

Timor-Leste has submitted its application for 
membership in the Association of Southeast Asian 
Nations. We have developed friendly relations with 
all member States of that organization, which makes 
relevant contributions to stability in our region. Our 
country is a member of the Non-Aligned Movement 
and a special observer at the Pacific Islands Forum. We 
play an active role in and are committed to multilateral 
processes, which are important for regional stability 
and security.

The unanimous election of Timor-Leste to chair 
the Economic and Social Commission for Asia and the 
Pacific by the countries members of that United Nations 
body reflects my country’s harmonious international 
integration. As a member of the Community of 
Portuguese-speaking Countries, we will have the 
honour of chairing that organization in the period 2014-
2016. Timor-Leste believes in making its voice directly 
heard in every multilateral forum of relevance to our 
national interest and will submit an application for 
membership in the Commonwealth of Nations.

Turning our attention to international matters 
whose urgency especially appeals to our conscience, 
my country has witnessed with horror the growing 
violence in Syria. We welcome the agreement that was 
reached to put Syria’s arsenal of chemical weapons 
under United Nations control prior to its destruction. 
Timor-Leste rejects the use of chemical weapons in 
all circumstances. We are in favour of dialogue in the 
search for negotiated solutions, with the involvement 
of the United Nations. Only negotiation can help save 
lives and alleviate the high toll that the Syrian people 
are paying in human lives and social upheaval, which 
has resulted in millions of internally displaced persons 
and refugees.

In Timor-Leste, we know only too well the losses 
and traumas of war. We are committed to preventing 
violence in all its forms. Earlier this month, our Prime 
Minister, Mr. Kay Rala Xanana Gusmão, joined the 
Champions initiative to end sexual violence in conflict, 
supporting the corresponding action launched by the 
United Nations.

In a world undergoing a rapid transition towards 
globalization, the Security Council must upgrade 
its ability to effectively respond and must adjust its 
composition to better reflect the realities of the twenty-
first century. New Powers, including India, Indonesia 
and Brazil, among others, must be granted permanent 
member status in the Security Council. At the same 
time, my country is aware of the need for a better 
representation of medium-sized and small countries 
with relevant contributions to stability and peace. In that 
spirit, Timor-Leste supports New Zealand’s candidacy 
for a non-permanent seat at the Security Council for 
the 2015-2016 term. New Zealand has actively worked 
with us for peace and security in Timor-Leste, and 
we believe it will both enhance the representation of 
small States and be a constructive bridge-builder at the 
Council.

On 30 August, Timor-Leste celebrated the 
fourteenth anniversary of the referendum supervised 
by the United Nations that allowed the Timorese 
people to realize their right to self-determination and 
independence. In contrast, there are peoples who, after 
decades, continue to patiently wait for the realization 
of that right. Such is the case of the Sahrawi people. A 
stable and lasting solution for Western Sahara cannot 
exist without the democratic expression of the will of 
its people.



We commend the decision of the leaders of 
the State of Israel and the Palestinian Authority to 
resume direct talks under the auspices of the United 
States Government. Timor-Leste supports the right 
of the peoples of Palestine and Israel to live side by 
side in peace, with dignity and in safety. We hope that 
the peace talks already initiated may at last lead to a 
solution with two sovereign States coexisting in an 
environment of mutual respect and rejecting extremism 
and violence. We condemn the building of settlements 
in the occupied territories and all unilateral initiatives 
contrary to resolutions of the United Nations.

We believe in dialogue, openness and inclusion as 
a means of strengthening confidence in international 
relations. Therefore, we call for an end to the embargo 
against the Republic of Cuba, an embargo that does not 
take into account the reality of today, of the country or 
of the Cuban people. We also call on President Barack 
Obama to act in accordance with his powers and release 
the four Cuban citizens, from an initial group of five, 
who have been incarcerated for over a decade in North 
American prisons.

Allow me now to address the situation in Guinea-
Bissau, a sister nation to Timor-Leste in the Community 
of Portuguese-speaking Countries currently 
experiencing an easing of political and social tensions, 
which we hope will lead to the re-establishment of 
institutional normalcy and democracy. We welcome the 
efforts of the United Nations Integrated Peacebuilding 
Office in Guinea-Bissau, which were led by my 
predecessor as Head of State of Timor-Leste, Mr. José 
Manuel Ramos-Horta. His initiatives have helped to 
enhance the prestige of the United Nations among the 
people of Guinea-Bissau and to create an environment 
of greater trust and dialogue in the country. The 
problems of Guinea-Bissau can be solved. Timor-
Leste will continue to support the patient efforts of the 
Guinean people and the international community aimed 
at intensifying dialogue and reconciliation among the 
people of Guinea-Bissau and promoting a democratic 
solution within an appropriate time frame. 

Among the critical global challenges facing 
humankind today, I want to highlight the severity of 
malnutrition, which affects hundreds of millions of 
people worldwide. The dual challenges of improving 
food security and reducing malnutrition on a 
global scale require a renewed boost from all of us, 
including development partner countries. Without 
new coordinated initiatives and greater investment to 
promote improving food security and the fight against 
malnutrition, it will not be possible to make rapid 
and sure progress towards attaining the Millennium 
Development Goals. The new objectives are defined in 
the post-2015 development agenda, due to be launched 
by Secretary-General Ban Ki-moon.

Timor-Leste is following, with great interest, 
the post-2015 development agenda process and was 
honoured by the invitation to Dr. Emilia Pires, our 
Minister of Finance, to participate in the High-level 
Panel that drafted a proposal for the agenda, following a 
request by the Secretary-General of the United Nations.

The past experience of the Timorese people and the 
country’s liberation struggle, in which we were engaged 
for 24 years, have demonstrated that only tolerance, 
dialogue and mutual respect, which the Timorese 
resistance consistently showed and I have consistently 
supported — in short, veneration for the dignity of 
people — will allow us to reach durable solutions to 
disputes between countries.

In a world where challenges are rapidly becoming 
globalized, requiring concerted and effective responses, 
the actions of the United Nations are more than ever 
essential for the stability of international relations. 
Timor-Leste will continue to show its commitment 
to the United Nations, so that the Organization may 
better respond to the desires of Member States and the 
challenges they face, and to unhesitatingly assert the 
values of peace and mutual respect. I wish the Assembly 
the best of luck in its work. 
